DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1, 13 & 14
the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is not practical utility to the claim.
Regarding claim 1
Although “image data” is generated from the MRI process, there is no mention of how this data is presented to an end-user for use: are the images stored in a database, displayed on a GUI or a computer screen? 
Regarding claim 13
Although “image data” is generated from the MRI process, there is no mention of how this data is presented to an end-user for use: are the images stored in a database, displayed on a GUI or a computer screen? 
Regarding claim 14

Although “image data” is generated from the MRI process, there is no mention of how this data is presented to an end-user for use: are the images stored in a database, displayed on a GUI or a computer screen? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salerno et al. (US 2010/0191099 A1) in view of Neji et al. (US 2016/0238685 A1).                                 
Regarding claim 1
Salerno discloses 
A method for controlling a magnetic resonance imaging system for generating magnetic resonance image data from an object under examination in which magnetic resonance raw data is captured ([0002]), the method comprising:
generating at least one multi-slice ([0006]) stimulated echo acquisition mode (STEAM) pulse sequence ([0052]) including:
an excitation module ([0041, readout module puts out RF and gradient pulses and is the “excitation module”) for each slice of a plurality of slices 

([0006]), each excitation module comprising a first slice-selective RF excitation pulse ([0006]); 
a readout module for each slice of the plurality of slices for acquiring the magnetic resonance raw data, the readout module and sequence elements for spatially encoding and receiving radio frequency (RF) signals ([0041], the readout module collects data from the slice selective pulse ), and
wherein between the excitation module and the readout module of a respective slice of the plurality of slices, at least one excitation module or readout module for another respective slice is implemented ([0046], the same pulse sequences created from excitation module and received by readout module is applied to many slices);
capturing the magnetic resonance raw data based upon the generated at least one multi-slice STEAM pulse sequence ([0052], the data is based on multi slice STEAM sequence); and
generating the magnetic resonance image data based upon the captured magnetic resonance raw data ([0044]).
Although strongly implied, Salerno does not explicitly teach 
“second and third slice selective pulses”.
Neji, however, teaches 
second and third slice selective pulses ([0022]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple slice selective pulses” as taught by Neji in the method of Salerno. 
The justification for this modification would be to facilitate the readout of the MRI signals in the different slices ([0020, Neji). 
Regarding claim 10
Salerno in view of Neji teach the method as claimed in claim 1, 
Salerno applied to claim 10 further teaches 
 wherein
a number of N slices of the plurality of slices are excited repeatedly in succession ([0046],
a first excitation module of at least a second slice of the number of N slices is implemented earlier than a second excitation module for a first slice of the number of N slices, and
a first readout module for the second slice is implemented later than a second excitation module for the first slice ([0046], the first and second excitation modules are the part of the module that create each of the slices). 
Regarding claim 13
Salerno discloses 


A control-sequence determination device configured to determine a control sequence implemented on a magnetic resonance imaging system, the control-sequence determination device ([0002]) comprising:
excitation-module generating circuitry ([0041, readout module puts out RF and gradient pulses and is the “excitation module”) configured to generate an 
excitation module for each slice of a plurality of slices ([0046]), each excitation module comprising a first slice-selective RF excitation pulse ([0006]) 
readout-module generating circuitry configured to generate a readout module for each slice of the plurality of slices for acquiring magnetic resonance raw data ([0041], the readout module collects data from the slice selective pulse ), 
processing circuitry configured to capture the magnetic resonance raw data based upon the generated control sequence, and to generate magnetic resonance image data based upon the captured magnetic resonance raw data ([0044]).
 	Although implied, Salerno does not explicitly teach 
“Second and third slice selective pulses
and
arranging circuitry configured to control the excitation-module generating circuitry and the readout-module generating circuitry such that, between the excitation module and the readout module of a respective slice from among the 


plurality of slices, at least one excitation module or readout module for another respective slice is implemented.” 
Neji, however, teaches 
Second and third slice selective pulses ([0022])
and
arranging circuitry configured to control the excitation-module generating circuitry and the readout-module generating circuitry such that, between the excitation module and the readout module of a respective slice from among the 
plurality of slices, at least one excitation module or readout module for another respective slice is implemented ([0020]—[0022]; multiple gradient are switched in the slice-selection direction, and these are the second and third slice selective pulses.  The excitation/receive module doing this is the modules between the other modules since they are collecting data between the first and end slices).                                   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple slice selective pulses” as taught by Neji in the method of Salerno. 
The justification for this modification would be to facilitate the readout of the MRI signals in the different slices ([0020, Neji). 




Claim(s) 2—5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salerno et al. (US 2010/0191099 A1) in view of Neji et al. (US 2016/0238685 A1) in view of Lagos (WO 2019076782 A1).                              
Regarding claim 2
Salerno in view of Neji teach the method as claimed in claim 1, 
Salerno in view of Neji do not explicitly teach 
“wherein for each repetition interval identified with the pulse sequence, sub-sequences of a constant sub-sequence duration are implemented successively in time, with each respective one of the sub-sequences comprising one excitation module”.
Lagos, however, teaches 
wherein for each repetition interval identified with the pulse sequence, sub-sequences of a constant sub-sequence duration are implemented successively in time, with each respective one of the sub-sequences comprising one excitation module (Description Of Invention, ¶ 3, the sub-sequence block is a sub-sequence of the one excitation module of the main block, SB^o).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “sub sequence block” as taught by Lagos in the method of Salerno in view of Neji.


The justification for this modification would be to calculate quantitative images that are somewhat free of B1 artifacts. 
Regarding claim 3
Salerno in view of Neji teach the method as claimed in claim 1, 
Although strongly implied, Salerno in view of Neji do not explicitly teach 
“wherein for each repetition interval identified with the pulse sequence, sub-sequences of a constant sub-sequence duration are implemented successively in time, with each respective one of the sub-sequences comprising one output module”.
Lagos, however, teaches 
wherein for each repetition interval identified with the pulse sequence, sub-sequences of a constant sub-sequence duration are implemented successively in time, with each respective one of the sub-sequences comprising one output module (Description Of Invention, ¶ 3, the sub-sequence block is a sub-sequence of the one excitation module of the main block, SB^o).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “sub sequence block” as taught by Lagos in the method of Salerno in view of Neji.
The justification for this modification would be to calculate quantitative images that are somewhat free of B1 artifacts. 

Regarding claim 4
Salerno in view of Neji teach the method as claimed in claim 1, 
Salerno in view of Neji do not explciitly teach 
“wherein for each repetition interval identified with the pulse sequence, sub-sequences of a constant sub-sequence duration are implemented successively in time, with each respective one of the sub-sequences comprising an excitation module and a readout module that are each assigned to different respective slices from among the plurality of slices”.
Lagos, however, teaches 
wherein for each repetition interval identified with the pulse sequence, sub-sequences of a constant sub-sequence duration are implemented successively in time, with each respective one of the sub-sequences comprising an excitation module and a readout module that are each assigned to different respective slices from among the plurality of slices  (Description Of Invention, ¶ 3, the sub-sequence block is a sub-sequence of the one excitation module of the main block, SB^o).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “sub sequence block” as taught by Lagos in the method of Salerno in view of Neji.


The justification for this modification would be to calculate quantitative images that are somewhat free of B1 artifacts. 
Regarding 5
Salerno in view of Neji teach the method as claimed in claim 1, 
Salerno in view of Neji do not explicitly teach 
“the readout module corresponds to a sub-sequence of the same slice as the excitation module of a sub-sequence that was output (A-1) steps previously, and
A represents an integer greater than one”.
Lagos, however, teaches 
the readout module corresponds to a sub-sequence of the same slice as the excitation module of a sub-sequence that was output (A-1) steps previously, and
A represents an integer greater than one (Description Of Invention, ¶ 3, the sub-sequence block is a sub-sequence of the one excitation module of the main block, SB^o). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “sub sequence block” as taught by Lagos in the method of Salerno in view of Neji.
The justification for this modification would be to calculate quantitative images that are somewhat free of B1 artifacts. 
Regarding claim 12

Salerno in view of Neji teach the method as claimed in claim 1, 
Salerno in view of Neji do not explicitly teach 
“wherein the first and the second slice-selective RF pulses each influence a plurality of different slices simultaneously”.
Lagos, however, teaches 
 wherein the first and the second slice-selective RF pulses each influence a plurality of different slices simultaneously (Description Of Invention, ¶ 3—6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “simultaneously excited different slices” as taught by Lagos in the method of Salerno in view of Neji.
The justification for this modification would be to acquire much more quantitative image information (Description Of Invention, ¶ 8). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salerno et al. (US 2010/0191099 A1) in view of Neji et al. (US 2016/0238685 A1) in view of Levin (US 2014/0266195 A1). 
Regarding claim 11
Salerno in view of Neji teach the method as claimed in claim 1, 
Salerno in view of Neji do not explicitly teach 
“wherein the excitation module and the readout module of at least one sub-sequence comprise diffusion gradients that differ in terms of direction or amplitude”.
Levin, however, teaches 
wherein the excitation module and the readout module of at least one sub-sequence ([0014], the identical sequences are the “sub sequences” [0034] & [0050]) comprise diffusion gradients that differ in terms of direction or amplitude ([0048] & Fig. 2a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “subsequences and diffusion gradients of varying direction or amplitude” as taught by Levin in the method of Salerno in view of Neji.
The justification for this modification would be to acquire improve the signal to noise ratio (SNR) during high-speed MRI imaging. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salerno et al. (US 2010/0191099 A1) in view of Neji et al. (US 2016/0238685 A1) in view of Feiweier (US 2017/0234956 A1).   
Regarding claim 14
Salerno discloses 



Circuitry to cause the magnetic resonance imaging system to generate magnetic resonance image data from an object under examination in which magnetic resonance raw data is captured ([0002]) by:
generating at least one multi-slice ([0006]) stimulated echo acquisition mode (STEAM) pulse sequence ([0052]) including:
an excitation module ([0041, readout module puts out RF and gradient pulses and is the “excitation module”)  for each slice of a plurality of slices ([0006]), each excitation module comprising a first slice-selective RF excitation pulse ([0006]); 
a readout module for each slice of the plurality of slices for acquiring the magnetic resonance raw data, the readout module comprising RF pulse and sequence elements for spatially encoding and receiving radio frequency (RF) signals ([0041], the readout module collects data from the slice selective pulse ), and
capturing the magnetic resonance raw data based upon the generated at least one multi- slice STEAM pulse sequence ([0052], the data is based on multi slice STEAM sequence); and
generating the magnetic resonance image data based upon the captured magnetic resonance raw data ([0044]).
Salerno does not explicitly teach

“A second and third slice selective RF pulse
wherein between the excitation module and the readout module of a respective slice from among the plurality of slices, at least one excitation module or readout module for another respective slice is implemented.” 
Neji, however, teaches 
A second and third slice selective RF pulses ([0022])
wherein between the excitation module and the readout module of a respective slice from among the plurality of slices, at least one excitation module or readout module for another respective slice is implemented ([0020]—[0022]; multiple gradient are switched in the slice-selection direction, and these are the second and third slice selective pulses.  The excitation/receive module doing this is the modules between the other modules since they are collecting data between the first and end slices)
Salerno in view of Neji do not explicitly teach 
“A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processing circuitry of a magnetic resonance imaging system, cause the magnetic resonance imaging system to generate 
magnetic resonance image data from an object under examination in which magnetic resonance raw data is captured by executing the previous steps outlined in the claim.” 

Feiweier, however, teaches
A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processing circuitry of a magnetic resonance imaging system, cause the magnetic resonance imaging system to generate magnetic resonance image data from an object under examination in which magnetic resonance raw data is captured by executing the previous steps outlined in the claim ([0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiple slice selective pulses” as taught by Neji as well as the “non-transitory computer readable medium” of Feiweier in the method of Salerno. 
The justification for this modification would be to facilitate the readout of the MRI signals in the different slices ([0020, Neji) and to have a permanent way of storing the computer program in case of accidental MRI machine power-down. 
Allowable Subject Matter
Claims 6—9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6
Nothing in the prior art of record teaches or discloses: 

“a number N of excitation modules and a number (N-A+1) of readout modules are implemented in an initial repetition interval TR, A-1 readout modules are implemented in a final interval, and
a condition TBlock =  TR/N is satisfied, with TBlock denoting a duration of a sub-sequence”.

In conjunction with the rest of the claim. 

Regarding claim 7
Nothing in the prior art of record teaches or discloses: 
“a number of N excitation modules and a number (N-A+1) of readout modules are implemented in each one of a number of repetition intervals TR identified with the pulse sequence for each one of a number N of the plurality of slices, and
a condition TBlock = TR/ N+A -1 is satisfied, with TBlock denoting a duration of a sub-sequence”.

In conjunction with the rest of the claim. 

Regarding claim 8
Nothing in the prior art of record teaches or discloses: 
“acquiring the N different ones of the plurality of slices a number of M times,
wherein a number of successively-implemented sub-sequences has a value of M x N + A - 1,and
wherein M defines a number of readout modules per slice”.

In conjunction with the rest of the claim. 

Regarding claim 9
Nothing in the prior art of record teaches or discloses: 


“wherein the number of successively implemented sub-sequences has a value of M x (N + A — 1), and
wherein M defines a number of readout modules per slice”.

In conjunction with the rest of the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/Frederick Wenderoth/ 
Examiner, Art Unit 2852